Westcott, J.,
concurring.
T concur in the judgment rendered in this ease. I cannot, however, agree with the court in the conclusion that Chapter 1752 of the Laws of Florida, in so’ far as it authorizes’a docket fee to the county judge, is not repealed by Chapter 1981, ¡Laws of Florida. The’title of the act last named (Chapter 1981) is “ an act to fix and: regulate the fees and per diem of certain officers herein designated.” The title of an act is, under the Constitution of this1 State, a part of the law, and we must look to it in paftto determine the general purpose of the Legislature.' (Cool. Con. Lim., 3d Ed., 14l to 151.) The- county judge is an “ officer designated ” in the fourth section of this act, and the purpose arid intent of the act was clearly to fix and regulate all the compensation of the officers named, whether that compensation consisted of fees or per diém, or both. This being so, the next question is, did the Legislature carry this, their "clear intention,"iritb effect ? The first section of this act provides “ that the following tan4ff shall he the costs mid fees of all officers herein designated, and hereafter it shall be unlawful for" any officer-to collect and charge a"greater surh'of fnb'neytlian herein designated and authorized to be charged for services herein after designated.” " ’ ....
The Legislature, in enacting “ that the following tariff,” by which is meant list, “ shall be the costs and fees of all officers herein designated,” established a list embracing all costs or fees which such officers could charge. I do not see how it is possible to escape this conclusion, if we construe this section with reference to the title. It certainly was not necessary that the Legislature should go further and in negative words enact that no other charges than those designa*681ted in the act should be made by those,officers. The affirmative declaration, to the effect that the fees- and per diem pi all officers designated in the act shall be the costs and tees in the tariff prescribed, is sufficient. • No negative words are necessary.
The other clause of the section prohibits the officer from charging more for services designated in the list or tariff' than the amount there fixed. The effect of the section is,, therefore, first, to fix a list of all the fees or per diem which' these officers can charge, and then prohibits a higher charge than those allowed for such services, thus accomplishing the object expressed in the title, which is “ to fix ” the fees, and per diem of the officers designated in the act. This act is a revision of the several acts upon the subject of the fees and per diem of the officers named, and it is sufficient in such cases if the acts as revised are re-enacted in the act revising in full and at length, giving the whole law as revised. (Cool Con. Lim., 151, 3d Ed.) Any law inconsistent with this revising act is repealed/ by the letter of the 15th section of this act, and any law giving other costs or fees than as prescribed therein is inconsistent with its provisions, as its purpose and effect is to limit the officers to the fees named. The acts here revised are repealed, in so far as they fix fees for the officers named, by the letter of the revising statute, as well as by clear implication. If this is not so, the effect of the statute is only to give fees to all the officers therein named, in addition to those before allowed by law. This certainly was not the purpose of the Legislature, and I think it is not its act. »